Citation Nr: 1424976	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-23 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from August 1984 to October 1984.

This case came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the RO in Honolulu, Hawaii.  The claim has since been transferred to the RO in Phoenix, Arizona.

A hearing was held in November 2010 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In a February 2011 decision, the Board denied entitlement to service connection for bipolar disorder.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2012 decision, the Court affirmed the Board's decision.  The Veteran then appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), which issued a decision in September 2013 that vacated the Court's May 2012 decision and remanded the case for application of the correct statutory standard under 38 U.S.C. § 5103A(d)(2) when determining whether a VA examination is required in this case.  The Court, in turn, vacated the Board's February 2011 decision, and the case was remanded.  The case was subsequently returned to the Board.

With respect to the Veteran's claim for service connection for a psychiatric disorder, the Board notes that in his original April 2006 claim, he initially claimed service connection for several psychiatric disorders, including posttraumatic stress disorder (PTSD), bipolar disorder, and major depression.  However, in his July 2008 substantive appeal (VA Form 9), he clarified that he was only appealing the issue of entitlement to service connection for bipolar disorder.  Since then, additional evidence of record includes diagnoses of bipolar disorder and PTSD.  The Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Hence, the issue on appeal is characterized as listed on the first page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While this case was pending at the Court, the Veteran filed another claim for service connection for bipolar disorder, and that claim was denied in a July 2013 rating decision.  The Veteran submitted additional relevant evidence, a July 2011 private medical record in support of his claim.

In light of the Court's October 2013 memorandum decision as well as the fact that additional relevant evidence has been associated with the file since the prior February 2011 Board decision, the Board finds that a remand is required in this case. 

The Veteran contends that his current psychiatric disorder is related to his brief period of active service.  Specifically he asserts that during service he began having anxiety, depression, and anger issues.

Service treatment records are negative for complaints or a diagnosis of a psychiatric disorder.  The Veteran's service personnel records indicate that he was discharged from the Navy in October 1984 because he failed to adapt to the naval environment.  It was further noted that the Veteran did not have the ability or the determination to satisfactorily complete the required courses to proceed and the Veteran was given an entry level separation.  See October 1984 Authorization for Separation.  An October 1984 recruit evaluation report reflects that the Veteran did not complete his training, and the division officer stated that at 33 years old, the Veteran's maturity level should be much higher than it is.  His DD Form 214 reflects that he was discharged with an entry level separation, and the narrative reason for separation was entry level performance/conduct.

Private medical records dated since 1994 reflect treatment for psychiatric complaints, variously diagnosed as dysthymic disorder, bipolar disorder, and depression.  A June 2007 private medical record reflects that the Veteran reported he always had trouble maintaining a job and behaved differently from other people.  He reported that things got worse when his parents passed away in the mid-1970s.  The Veteran also reported hearing voices sometimes, feeling paranoid, and having suicidal thoughts.  He further reported he was kicked out of basic training because he could not adapt to military life.  In a report of a July 2011 private psychiatric evaluation, J.Y., a nurse practitioner, diagnosed bipolar disorder, depressed with psychotic features, and PTSD.  She opined that the Veteran's preexisting psychiatric symptoms were intensified by military service.

As there is evidence of a diagnosis of a current psychiatric disorder, and an indication that he may have had a pre-existing psychiatric disorder that was aggravated by service, the Board finds that it is necessary to afford the Veteran a VA medical examination to determine whether the Veteran has a current acquired psychiatric disorder, to include bipolar disorder, which preexisted his active service and was aggravated (permanently worsened beyond the normal progress of the disorder) by his active service or which is otherwise related to his active service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79   (2006); Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Ongoing relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

On remand, the RO/AMC should review all additional relevant evidence (including the July 2011 private medical record) received since the June 2010 supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37(a) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all VA or private medical care providers that have evaluated or treated him for a psychiatric disorder since June 2010.  With his authorization, obtain all identified records that are not already in the claims file. 

If attempts to obtain these records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file should be made available to and reviewed by the examiner.  All tests deemed necessary should be performed and all findings should be reported in detail.  

The examiner is asked to offer an opinion addressing the following questions:

(a) Please identify with specificity any evidence that supports a finding that it was obvious or manifest (clear and unmistakable) that a psychiatric disorder preexisted his August to October 1984 period of service.  The examiner is advised that the determination should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known developmental characteristics of any diagnosed psychiatric disorder. 

(b) Please indicate whether any preexisting psychiatric disorder obviously or manifestly (clearly and unmistakably) was not permanently aggravated in service (i.e., worsened in service to a permanent degree beyond that which would be due to the natural progression of the disorder). 

If a personality disorder is also diagnosed, the examiner is requested to discuss whether there is any evidence of a superimposed acquired psychiatric condition on that personality disorder in service that resulted in a current acquired psychiatric disability. 

(c) If the examiner does not find obvious or manifest evidence that any currently diagnosed psychiatric disability preexisted service and was not aggravated in service, he/she is requested to provide an opinion as to whether it is at least as likely as not that the Veteran currently has an acquired psychiatric disorder that is related to active military service or events therein.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The term "aggravation" of a preexisting disability refers to an identifiable permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The Veteran is advised that failure to report for this VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Then readjudicate the claim for service connection for a psychiatric disorder, in light of the additional evidence received since the June 2010 supplemental statement of the case.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

